Name: Commission Regulation ( EEC ) No 80/92 of 14 January 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff
 Date Published: nan

 16. 1 . 92 Official Journal of the European Communities No L 10/5 COMMISSION REGULATION (EEC) No 80/92 of 14 January 1992 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 17 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 1992. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13. 6. 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. No L 10/6 Official Journal of the European Communities 16. 1 . 92 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59J New potatoes 35,23 1477 278,70 71,76 244,93 8270 26,96 54207 80,81 25,28 1.20 0702 00 101 0702 00 90J Tomatoes 72,16 3026 570,85 146,98 501,68 16939 55,22 111028 165,53 51,78 1.30 0703 10 19 Onions (other than seed) 19,35 811 153,09 39,41 134,54 4543 14,81 29777 44,39 13,88 1.40 0703 20 00 Garlic 232,77 9763 1 841,31 474,09 1618,22 54640 178,12 358127 533,94 167,03 1.50 ex 0703 90 00 Leeks 31,69 1342 249,61 65,25 221,05 7103 24,39 48368 73,54 22,07 1.60 ex ex 0704 10 101 0704 10 90J Cauliflowers 44,24 1855 350,01 90,12 307,61 10386 33,85 68076 101,49 31,75 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ bages Sprouting broccoli or calabrese (.Brassica oleracea var. italica) 23,05 975 182,88 47,36 160,54 5181 17,70 35248 53,35 16,11 1.90 ex 0704 90 90 86,44 3625 683,81 176,06 600,96 20292 66,14 132998 198,29 62,03 1.100 ex 0704 90 90 Chinese cabbage 32,44 1361 256,67 66,08 225,57 7616 24,82 49921 74,42 23,28 1.110 0705 11 101 0705 11 901 Cabbage lettuce (head lettuce) 73,97 3102 585,17 150,66 514,27 17364 56,60 113812 169,68 53,08 1.120 ex 0705 29 00 Endives 45,32 1923 357,88 93,59 315,84 10133 34,99 69174 105,45 31,22 1.130 ex 0706 10 00 Carrots 24,58 1031 194,50 50,08 170,93 5771 18,81 37829 56,40 17,64 1.140 ex 0706 90 90 Radishes 91,85 3852 726,59 187,08 638,56 21 561 70,28 141319 210,69 65,91 1.150 0707 00 111 0707 00 19J Cucumbers 138,28 5800 1 093,91 281,65 961,37 32461 105,82 212761 317,21 99,23 1.160 0708 10 101 0708 10 901 Peas (Pisum sativum) 264,72 11103 2094,07 539,17 1 840,35 62141 202,57 407286 607,23 189,96 1.170 Beans : \ 1.170.1 0708 20 101 0708 20 90j Beans (Vigna spp., Phaseolus spp.) 134,11 5625 1 060,91 273,16 932,37 31482 102,62 206341 307,64 96,23 1.170.2 0708 20 101 0708 20 90 ] Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 125,45 5262 992,37 255,51 872,13 29448 95,99 193011 287,76 90,02 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 130,87 5489 1 035,28 266,56 909,84 30721 100,14 201357 300,21 93,91 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 441,21 18506 3490,22 898,65 3067,34 103571 337,63 678831 1 012,09 316,61 1.200.2 ex 0709 20 00  other 532,18 22360 4220,06 1 085,85 3707,39 123459 407,29 817679 1 223,75 377,80 1.210 0709 30 00 Aubergines (egg-plants) 11830 4962 935,87 240,96 822,48 27771 90,53 182022 271,38 84,89 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 58,05 2435 459,27 118,25 403,62 13628 44,42 89326 133,18 41,66 1.230 0709 51 30 Chantarelles 713,23 30060 5626,73 1 460,68 4977,83 162425 546,18 1092598 1 645,94 501,92 1.240 0709 60 10 Sweet peppers 95,83 4019 758,11 195,19 666,26 22496 73,33 147449 219,83 68,77 1.250 0709 90 50 Fennel 49,06 2057 388,09 99,92 341,06 11516 37,54 75481 112,53 35,20 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 131,65 5522 1041,42 268,14 915,24 30904 100,74 202551 301,99 94,47 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 34,60 1451 273,72 70,47 240,56 8122 26,47 53238 79,37 24,83 2.30 ex 0804 30 00 Pineapples, fresh 54,00 2265 427,18 109,98 375,42 12676 41,32 83084 123,87 38,75 2.40 ex ex 0804 40 101 0804 40 901 Avocados, fresh 99,87 4189 790,02 203,41 694,30 23443 76,42 153655 229,09 71,66 16. 1 . 92 No L 10/7Official Journal of the European Communities Code CN code 1 Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 155,66 6529 1 231,37 317,05 1 082,17 36540 119,11 239495 357,07 111,70 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Sweet oranges, fresh :  Sanguines and semi-san ­ guines 34,48 1454 272,35 70,60 240,64 7874 26,40 52809 79,56 24,23 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 40,15 1684 317,63 81,78 279,14 9425 30,72 61777 92,10 28,81 2.603 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others ' y 21,89 920 173,67 44,67 152,62 5119 16,75 33719 50,33 15,47 2.70 2.70.1 2.70.2 2.70.3 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings 62,02 41,98 65,95 2601 1761 2782 490,62 332,12 520,88 126,32 85,51 135,03 431,18 291,88 460,23 14559 9855 15059 47,46 32,12 50,50 95424 64595 101001 142,27 96,30 152,17 44,50 30,12 46,36 2.70.4 ex 0805 20 70 ex 0805 20 90 1  Tangerines and others 143,49 6028 1137,84 292,77 999,61 33288 109,81 220469 329,95 101,86 2.80 2.85 ex 0805 30 10 ex 0805 30 90 Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh 49,67 100,38 2083 4210 392,97 794,07 101,18 204,45 345,36 697,86 11661 23564 38,01 76,81 76432 154443 113,95 230,26 35,64 72,03 2.90 2.90.1 2.90.2 ex 0805 40 00 ex 0805 40 00 Grapefruit, fresh :  white  pink 29,96 55,01 1256 2307 237,04 435,19 61,03 112,05 208,32 382,46 7034 12914 22,93 42,09 46103 84644 68,73 126,19 21,50 39,47 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 127,17 5334 1 005,99 259,02 884,11 29852 97,31 195661 291,71 91,25 2.110 0807 10 10 Water-melons 25,62 1076 203,27 52,29 178,63 5992 19,61 39467 58,92 18,11 2.120 2.120.1 2.120.2 ex 0807 10 90 ex 0807 10 90 Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other 36,80 143,26 1543 6009 291,10 1 133,31 74,95 291,80 255,83 995,99 8638 33630 28,16 109,63 56619 220423 84,41 328,63 26,40 102,80 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 68,22 2861 539,65 138,95 474,27 16014 52,20 104961 156,49 48,95 2.140 Pears \ 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 237,90 9978 1 881,93 484,55 1 653,91 55846 182,05 366027 545,72 170,71 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Other 81,07 3400 641,34 165,13 563,63 19031 62,04 124737 185,97 58,17 2.150 0809 10 00 Apricots 274,30 11505 2169,87 558,69 1 906,97 64390 209,90 422030 629,22 196,83 2.160 0809 20 10 0809 20 90 Cherries 150,60 6316 1 191,32 306,73 1 046,98 35352 115,24 231 706 345,46 108,06 2.170 ex 0809 30 00 Peaches 115,91 4861 916,91 236,08 805,81 27209 88,69 178334 265,88 83,17 No L 10/8 Official Journal of the European Communities 16. 1 . 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 155,12 6506 1 227,10 315,95 1 078,42 36414 118,70 238 665 355,83 111,31 2.190 0809 40 111 0809 40 19| Plums 161,90 6791 1 280,72 329,75 1 125,55 38005 123,89 249095 371,38 116,17 2.200 0810 10 101 0810 10 90J Strawberries 511,58 21458 4046,85 1041,97 3556,52 120089 391,47 787091 1 173,50 367,10 2.205 0810 20 10 Raspberries 945,55 39661 7479,75 1 925,86 6573,49 221 960 723,56 1454774 2168,98 678,51 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 136,31 5755 1 079,64 279,74 950,71 30917 104,59 209154 315,16 95,45 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.^ 105,70 4433 836,18 215,29 734,87 24813 80,88 162633 242,47 75,85 2.230 ex 0810 90 80 Pomegranates 61,23 2568 484,39 124,71 425,70 14374 46,85 94211 140,46 43,94 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 110,08 4617 870,81 224,21 765,30 25841 84,23 169369 252,51 78,99 2.250 ex 0810 90 30 Lychees 234,61 9840 1 855,88 477,84 1631,02 55073 179,53 360960 538,17 168,35